Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previously withdrawn claims 23, 29, 30, 35, 40, 45, and 53 are now rejoined with the examined claims. The Amendment after the Advisory Action on 6/02/2022 will be entered; the Advisory Action has been withdrawn.
         Reasons of Allowance	


The Status of Claims
Claims 1,3-12, 16, 17, 23, 29, 30, 35, 40, 45, 53, and 56 are pending. 
Claims 1,3-12, 16, 17, 23, 29, 30, 35, 40, 45, 53, and 56 are allowable. 


I. The following is an examiner's statement of reasons for allowance:
		
The IDS filed on 6/2/22 and 6/13/2022 have been reviewed; among them , one of the references has supported the evidence for the method claim for the control  of fungal attack by using the claimed compound;  but they are directly unrelated to the claimed invention; 
The rejection of  Claims 4,6, 8,10-11,under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the modification of the claims.
The rejection of  Claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the modification of the claims. 


	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/15/2022